PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KIM, Si-Han
Application No. 14/557,338
Filed: 1 Dec 2014
For: PORTABLE DISPLAY DEVICE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed April 6, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

On November 5, 2015, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three (3) months from the date of the Office action. Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a). In the absence of the filing of a timely and proper reply, the application became abandoned on February 6, 2016. On June 2, 2016, the Office mailed a Notice of Abandonment.  

The petition satisfies the requirements of 37 CFR 1.137(a). Applicant previously submitted the required reply in the form of an amendment and a $1000 petition fee on June 30, 2020. With the present petition, applicant provided a statement of unintentional delay1 and a statement prepared by the applicant and Declarations signed by Si-Han KIM and Kyeong-Hun PARK, which contained sufficient information of the facts and circumstances surrounding the delay to support a conclusion that the entire delay was unintentional.

This application is being referred to Technology Center Art Unit 2693 for consideration of the reply to the non-final Office action filed on June 30, 2020.



Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  As the statement of unintentional delay appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement. Applicant must notify the Office if this is not a correct reading of the statement appearing in the petition.